DETAILED ACTION
	For this Office action, Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-10 are dependent, recites the limitation “the surface of the screw shaft is provided with a radial hole in communication with the axial hole”; however, this limitation is considered indefinite because the limitation “the surface of the screw shaft” lacks established antecedent basis.  The lack of established antecedent basis further renders the claim indefinite because the claim language is unclear if claimed surface is to be the same as the previously established “end surface” or refers to a different surface of the screw shaft.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that clarifies the location of the surface provided with the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beldring et al. (herein referred to as “Beldring”, US Pat Pub. 2009/0159514) in view of Hrvojic, US 4538452.
Regarding instant Claim 1, Beldring discloses a high pressure filter (Abstract; Paragraph [0044]; filter plate stack driven under pressure), comprising: a slurry filled 
However, Beldring is silent on both an ultrasonic level controller and an ultrasonic detector for measuring filter cake thickness.
Hrvojic discloses a bore-hole hydraulics simulator in the same field of endeavor as Beldring, as it solves the mutual problem of providing filtration for slurries (Col. 1, Lines 4-10).  Hrvojic further discloses an ultrasonic liquid level controller (Col. 5, Lines 11-23; ultrasonic sensor 198 for level measurement) and a filter cake thickness ultrasonic detector, both for measuring the level and thickness of respective fluids in the system (Col. 4, Lines 44-50; ultrasonic thickness device 144).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid inlet and the end portion of the screw shaft of Beldring to further comprise an ultrasonic level controller and an ultrasonic detector 
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the number of the screw shaft is one, and the number of the filter disc body is 1 to 20 (Beldring, Figure 10; Figure 11; Figure 16; Paragraph [0052]; figures provide around 8 filter plates 2 to one shaft 21).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the number of the screw shaft is at least two (Beldring, Figure 10; Paragraph [0048]; disk stacks 24 and 25 along with filter plate stacks 2), a screw shaft connected to the power device is provided with an axial hole (Figure 11; Paragraph [0049]; hollow shaft 21 as described above), the other screw shaft is provided with an axial through hole, and adjacent screw shafts are arranged in series and screwed to form a linear filtering passage; the number of the filter disc body is the same as the number of the screw shaft, and the filter disc bodies are fixed to the screw shafts one-to-one correspondingly (Figure 10; Paragraphs [0048]-[0049]; disk stacks 24 and 25 on shaft 27, one to one correspondence of disk stack with shaft).    
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the screw shaft is connected to the sealed housing through the bearing block, and a mechanical .   

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beldring et al. (herein referred to as “Beldring”, US Pat Pub. 2009/0159514) in view of Hrvojic, US 4538452 as applied to claim 1 above, and further in view of Dendel et al. (herein referred to as “Dendel”, US Pat Pub. 2015/0283777).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  However, the combined references are silent on a scraper and screw discharge device.  
Dendel discloses a rotary fan press with auger in the same field of endeavor as the combined references, as it solves the mutual problem of treating liquids with rotary filters (Abstract; Paragraph [0089]; rotary filter screen).  Dendel further discloses a filter comprising a scraper and a screw discharging device (Paragraph [0083]; Paragraph [0094]; conveyer 35; scraper portion 84), the scraper is located at a side of a filter disc (Paragraph [0094]; scraper portion 84 adjacent to rotary screen assembly), the screw discharging device is in communication with a sealed cavity upwardly (Figure 4; Paragraph [0083]; conveyor 35 is downstream of liquid extraction press/sealed housing conducting filtration treatment), wherein the scraper scrapes off filter cake off the filter disc so that the filter cake falls into the feeding of the screw discharge device to remove the filter cake from the filter and discharge it (Figure 4; Paragraph [0083]; Paragraph [0094]; conveyor removes solid cake from all presses).

	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  However, the combined references are silent on the surface of the sealed housing being provided with a sight glass.
	Dendel discloses a rotary fan press with auger in the same field of endeavor as the combined references, as it solves the mutual problem of treating liquids with rotary filters (Abstract; Paragraph [0089]; rotary filter screen).  Dendel further discloses a sight glass/window for the purpose of providing a view of the inside of the housing where the treatment is taking place (Paragraph [0087]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sealed housing of Beldring by further comprising the sight glass as taught by Dendel because Dendel discloses such a sight glass provides a view of the inside of the sealed housing for a user (Dendel, Paragraph [0087]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beldring et al. (herein referred to as “Beldring”, US Pat Pub. 2009/0159514) in view of Hrvojic, US 4538452 as applied to claim 1 above, and further in view of Strid et al. (herein referred to as “Strid”, US Pat Pub. 2013/0105382).
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  However, the combined references are silent on further comprising a backwashing system.
	Strid discloses a disc filter in the same field of endeavor as the combined references, as it solves the mutual problem of treating fluid comprising solids with a disc filter (Abstract).  Strid further discloses a backwashing system, the backwashing system being located at an axial hole end of a disc filter shaft, and a water outlet end of the backwashing system being fitted to an axial hole of the shaft (Figure 1; Paragraph [0033]; cleaning members 26 located at an axial end and flows liquid toward an axial hole of the disc filter or the direction of the interior of the filters).  The backwashing system allows cleaning of the filter discs and removal of the solids from the filter (Paragraph [0033]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the axial hole end of the screw shaft of Beldring to further comprise the backwashing and water outlet end of the backwashing system as taught by Strid because Strid discloses such a backwashing system cleans the disc filters and removes solids from said discs (Figure 1; Paragraph [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doncer et al. US 3919088 discloses a rotary vacuum filter with a shaft similar to that of the instant claims (Figure 4; Col. 3, Lines 13-21; shaft 22 with aperture 26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/25/2022